DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application, on 6/15/2020, after the Final Action, mailed on 2/14/2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2020 has been entered.
Claims 2-6, 11-15 are pending.  Claims 7-10 have been cancelled. Claims 11 has been amended.  Claims 2-6, 11-15 and 17-18 are currently under consideration in view of the elected species.  
The declaration of inventor Dr. Yasuhiro Funahashi filed 6/15/2020 has been entered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: In the Brief Description of Drawings the specification discloses that two ›3760pg/ml, which is inconsistent to the specification and the Declaration of inventor Dr. Yasuhiro Funahashi filed 6/15/2020. Any structural details that is essential for a proper understanding OF THE DISCLOSED INVENTION SHOULD BE SHOWN IN DRAWNINGS MPEP 608.02d.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Objection to Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112. 
ambiguous language when refereeing to  Figures 1 and 2.  Specifically, arm A and arm C of Figures 1-2, are not mentioned in the specification, while the various curves are described based on “thin” and “bold”  curves each  in black and grey.   However, “thin black” and “bold grey” are not distinguishable on the figures, while baseline levels disclosed in the specification  ›3760pg/ml or ‹3760pg/ml are not depicted in the figures. 
 In addition, on page 22, the specification discloses that a significant association exists between lower baseline Ang2 levels and longer OS in combination therapy (HR 1.94, p‹0.002) as compared to everolimus  therapy (HR 1.65, p‹0.001).  Then the specification discloses that RCC patients even at high levels  ›3760pg/ml vs low levels ‹3760pg/ml have improved OS when treated with combination therapy as compared to to everolimus  monotherapy (21 moths vs 12 months).  Then, the specification discloses that in RCC patient having lower baseline Ang2 level the combination therapy did not show a significant improvement when compared to everolimus monotherapy.  The specification then discloses that at levels of 25th percentile cut-off i.e. 3565 pg/ml, which ‹3760pg/ml aka “low”  the patients having higher ang2 level have improved OS as compared to everolimus monotherapy [0092].  Therefore,  the specification uses ambiguous language when referring to “lower Ang2 baseline levels” and “low Ang2 baseline levels”.  
The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112.  Appropriate correction is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-6, 11-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 2-6, 11-15 which are dependent on a "subsequent claim" (i.e. claim 17) are improperly dependent.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6, 11-15, 17-18 are  rejected under 35 U.S.C. 103 as being unpatentable over NCT01136733 Clinical Trial (posted 2010;retrieved from https://clinicaltrials.gov/ct2/show/NCT01136733) in view of Wang et al (Translational Oncology 4.2014, p188-195) as evidenced by Boss et al , (British Journal of Cancer, 2012;106,p1598-1604) and Affinitor Prescribing Information (2009, retrieved from https://www.pharma.us.novartis.com/sites/www.pharma.us.novartis.com/files/afinitor.pd)
Claims are drawn to a method of treating a human subject having, suspected of having, or at risk of developing, a renal cell carcinoma, comprising 
administering the human subject with a combination therapy comprising everolimus and lenvatinib or a pharmaceutically acceptable salt thereof, 
wherein the human subject has been previously determined to have a baseline level of Ang2 protein in a biological sample obtained from the subject that is higher than a control.
NCT01136733 Clinical Trial discloses a method of treating a human subject having a renal cell carcinoma as for example unresectable advanced or metastatic renal following one prior VEGF-targeted treatment  i.e. sunitinib (page 9) to assess maximum tolerated dose (phase 1b) progression free survival and overall survival (phase 2).
NCT01136733 Clinical Trial is silent regarding the human subject has been previously determined to have a baseline level of Ang2 protein in a biological sample obtained from the subject that is higher than a control.
Wang et al teach throughout the publication and especially in abstract, plasma angiopoietin 2 (Ang2) (instant claim 2) is positively correlated with disease progression i.e.  is significantly higher in patients with advanced cancer (instant claim 4) as for example with metastatic renal carcinoma, i.e. median 3720 pg/ml, see page 191, left last paragraph, Fig. 2) ) (instant claims 6, 11, and 18) and stage I disease  as compared to controls, wherein the control is for example a subject not in need of therapy i.e. healthy control (Fig. 2A) or a subject undergoing successful treatment with sunitinib (Fig. 2B), which  inhibits VEGF to perturb angiogenesis.  In addition Wang et teach monitoring treatment comprising measuring plasma levels of Ang2 wherein Ang2 level increases at the time when renal cell carcinoma (RCC) becomes resistant to a VEGF targeted treatment i.e. sunitinib (p. 194, left third paragraph; Fig. 2B) as compared to plasma Ang2 level day 28 after starting sunitinib.  Wang et al teach measuring Ang2 concentration by ELISA (page 190, left first paragraph) (instant claims 12-14)
Boss et al, and Affinitor Prescribing Information are relied upon as in the 103 rejection above, for evidentiary support that both everolimus and lenvatinib and have anti-tumor activity in renal cell carcinoma mediated via inhibition of angiogenesis via different mechanisms as for example Everolimus inhibits the mTOR, a serine-threonine kinase downstream of P13K/AKT pathway (See Affinitor section 12.1) while lenvatinib is a multi-targeted tyrosine kinase inhibitor as evidenced by Boss (see title).
It would have been prima facie obvious, before the effective filing of the claimed invention, that a baseline level of Ang2 protein in plasma obtained from a human subject having a renal cell carcinoma as for example unresectable advanced or metastatic renal carcinoma and a prior VEGF targeted treatment, would be determined as  higher than a control at the time of treatment with the combination therapy taught in NCT01136733 Clinical Trial since Wang et al teach plasma Ang2 levels increase in RCC patients with advanced/metastatic RCC that are in need of treatment and at the time when renal cell carcinoma (RCC) becomes resistant to a VEGF targeted treatment. 
One would be motivated to determine the baseline level of Ang2 in the patients of NCT01136733 Clinical Trial i.e. patients with metastatic renal carcinoma resistant to a prior VEGF treatment,  before initiating the combination therapy treatment because Wang et al suggests Ang2 as a surrogate marker for tumor angiogenic activity wherein Ang2 levels decrease with angiogenic inhibitors i.e. VEGF blocking therapy to delay disease progression and  improve survival and because  both lenvatinib and everolimus have anti-tumor activity in renal cell carcinoma mediated via inhibition of angiogenesis as evidenced by Boss et al , (see page 1598, right column) and Affinitor Prescribing Information, (see section 12.1  i.e. everolimus reduced cell proliferation, angiogenesis, reduced expression of VEGF; section 14.3) respectively.
It would have been within reasonable expectation of success to one ordinary skill that a higher baseline of Ang2 in plasma as compared to a control level would be shown in (1) subjects having advanced or metastatic renal carcinoma, or (2)  subjects having advanced or metastatic renal carcinoma that previously underwent a treatment with angiogenic inhibitors i.e. sunitinib and not receiving any cancer treatment within 30 days of the administration of the everolimus and lenvatinib drug combination taught in NCT01136733 Clinical Trial (page 9, last paragraph) as measured with the method of Wang et al  since plasma Ang2 is a direct measure of RCC progression increasing even when RCC becomes resistant to sunitinib therapy as taught in Wang et al  (page 194, left third paragraph) and one artisan would have reasonable anticipation to have the similar results, e.g. higher amount as compared to a control, from the tested subjects.  
Regarding claim 3, it would have been prima fascia to have substituted the blood plasma sample of Wang et al  with blood serum for determining the level of Ang2, since both plasma and serum are a measure of circulating Ang2. The selection of known equivalents would be within the level of ordinary skill and it would have been with expectation of success that the plasma levels of ang2 would be equivalent to serum levels i.e. higher than a control, as plasma comprises serum.  
Response to Applicant Arguments
Applicant arguments have been considered but not found persuasive.
The attorney of record and the declaration of inventor Dr. Yasuhiro Funahashi admit that the reference of Wang et al teaches that Ang2 levels are higher in metastatic RCC as compared to a control but argue that Wang et al do not provide any reason to expect that patients with high Ang2 levels are preferentially responsive to the claimed combination therapy as compared to the everolimus monotherapy.  In response to applicant's argument that the Wang et al reference fails to show certain features of applicant’s invention, it is initially noted that the features upon which applicant relies (i.e., “high” Ang2 levels are preferentially responsive to the claimed combination therapy as compared to the everolimus monotherapy ) are not recited in the rejected claim(s). 
In addition, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller , 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc. , 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP 2145.  In this case, in contrast to Applicant arguments, NCT01136733 Clinical Trial expressly teach selecting patients with metastatic renal carcinoma that are difficult to treat as resistant to a prior VEGF treatment while Wang et al suggests Ang2 as a surrogate marker for tumor angiogenic activity, wherein  higher ang2 levels as compared to a control are determined in such subjects i.e. difficult to treat as resistant to a prior VEGF treatment.  
In contrast to Applicant/Declaration assertion regarding the reference of Wang would have suggested that patients with high Ang2 levels would be less likely to exhibit an enhanced response to lenvatinib/everolimus combination therapy, it is initially noted that “enhanced  response” is not recited in the claims. Further, a prior art reference may be considered to teach away when "a person of  ordinary skill, upon reading the In re Gurley ,  31 USPQ2d 1130, 1131 (Fed. Cir. 1994).  In this case, the combination of NCT01136733 Clinical Trial and Wang, would not have led in a direction divergent  from the path that was taken by the applicant, as the subjects and therapies of NCT01136733 Clinical Trial and Wang are the same as claimed, and would be expected to produce the same results.  One would be motivated to treat advanced cancer patients that have failed one therapy with a combination therapy as taught in NCT01136733 Clinical Trial.  
The declaration of inventor Dr. Yasuhiro Funahashi filed 6/15/2020, appears to define the “low group” as ‹3760pg/ml, which is not defined in the specification, stating that it was not predictable that the Ang2 high group but not the low group would exhibit improved OS in response to the combination therapy as compared to the everolimus monotherapy.  In contradiction, the declaration states that “we have shown that for any individual treatment tested the ang2 high subgroup was less responsive than the Ang2 low subgroup for the same treatment” (page 4 last paragraph).  
The declaration of inventor Dr. Yasuhiro Funahashi is not sufficient to overcome the rejection under 35 U.S.C. 103  as it is not commensurable in scope to the claimed subject matter, it provides contradictory statements regarding results, does not provide further clarification to the specification  and repeats the findings of example 1 and  further it does not provide  evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Therefore, Applicant's/inventor's assertions are not found persuasive in view of the objective evidence of record. 

Claims 2-6, 11-14, 17-18  are  rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al (US 2012/0077837) in view of Wang et al and  Semba et al (WO 2012/157672, see corresponding US 2014/148483 for English translation) as evidenced by as evidenced by Boss et al, and Affinitor Prescribing Information.
Okamoto et al
Okamoto et al is silent regarding administrating the drug combination to a human subject having renal carcinoma that has been previously determined to have a baseline level of Ang2 protein in a biological sample obtained from the subject that is higher than a control.
Wang et al is relied upon as in the 103 rejection above. 
Boss et al, and Affinitor Prescribing Information are relied upon as in the 103 rejection above, for evidentiary support that both everolimus and lenvatinib and have anti-tumor activity in renal cell carcinoma mediated via inhibition of angiogenesis via different mechanisms as for example Everolimus inhibits the mTOR, a serine-threonine kinase downstream of P13K/AKT pathway (See Affinitor section 12.1) while lenvatinib is a multi-targeted tyrosine kinase inhibitor  as evidenced by Boss (see title).
Semba et al teach throughout the patent and especially in [0334] administering an angiogenesis inhibitor to a subject suffering from at least a tumor  and having a higher level of ANG2 level as compared to a control [0338][0307] wherein the control can be the expression level of Ang2 taken from serum or plasma [0300] (instant claim 3) or a tumor tissue or cells that may be blood or a bloody fluid [0149] from a control subjects suffering with the same type of tumor responsive to treatment or it can be the level of Ang1 [0308][0419]. Semba et al teach a higher level of Ang2 correlates to high responsiveness to treatment with an angiogenesis inhibitor [0102][0104] [0303]table 4, wherein the inhibitor is 4-(3-chloro-4-(cyclopropylaminocarbonyl)aminophenoxy)-7-methoxy-6-quinolinecarboxamide mesylate  a.k.a. levatinib [0085].
It would have been prima facie obvious, before the effective filing of the claimed invention, to extend the combination treatment for renal cell carcinoma in the animal Okamoto et al to human subjects having a renal cell carcinoma since the teachings of Okamoto et al are drawn to a solution of the same problem that occurs in humans i.e  renal cell carcinoma.  As a result, one skilled in the art would have found it obvious to extend the studies of administering the combination treatment for renal cell carcinoma in humans having renal cell carcinoma including advanced stages thereof.  One would be motivated to do so given that the benefits of tumor reduction would have been well appreciated by the ordinary artisan especially in advanced stages to improve survival.   
It would also have been prima facie obvious, before the effective filing of the claimed invention, that a baseline level of Ang2 protein in plasma obtained from a human subject having a renal cell carcinoma stage 1 or advanced/ metastatic was higher than a control at the time of treatment with the combination therapy since Wang et al teach plasma Ang2 levels increase in RCC patients with disease progression.
One would be motivated to determine the baseline level of Ang2 before treating such patients with combination therapies as taught in Okamoto et al since both Wang  and Semba et al teach a high level of Ang2 relative to a control is indicative of responsiveness to an angiogenesis inhibitor treatment [0102][0104] [0303]table 4,  and it would have been with expectation of success that the combination therapy of Okamoto et al would improve the efficacy of treatment monotherapy of Semba et al  and delay disease progression to improve survival since both  everolimus and lenvatinib and have anti-tumor activity in renal cell carcinoma mediated via inhibition of angiogenesis via different mechanisms as evidenced by Affinitor and Boss.
Response to applicant arguments
Applicant arguments are moot in view of the new grounds for rejection necessitated by applicant amendments.  
In response to applicant argument that Okamoto simply disclose a combination therapy for treatment of a tumor, it is noted that Okamoto et al teach such combination therapy has anti-tumor effect against various types of cancer including renal cancer. In one example, Okamoto teaches administering the drug combination in an animal model to which a renal cell carcinoma cell line was transplanted [0033][0053].  As shown in Okamoto et al the combined therapy has a higher inhibitory action on the renal carcinoma tumor as compared to the monotherapies of each drug (Table 1).  Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller , 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc. , 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP 2145. 
In contrast to applicant’s assertions that Semba describes examples of various mutations and biomarkers present in melanoma cells, it is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments.  See In re Susi USPQ 423 (CCPA 1971).   
Conclusion
All other objections and rejections recited in the Office Action of 2/14/2020 are withdrawn in view of Applicant's amendments and/or arguments. 
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARMENCITA M BELEI/           Primary Examiner, Art Unit 1641